Appeal by the defendant, by permission, from an order of the County Court, Suffolk County (Gazzillo, J.), dated October 16, 2002, which denied, without a hearing, his motion to vacate a judgment of conviction rendered July 26, 2001.
Ordered that the appeal is held in abeyance pending the receipt by this Court of the report of the County Court, Suffolk Court, to be filed in connection with the defendant’s appeal from the judgment rendered July 26, 2001. Santucci, J.P., Goldstein, Luciano and Mastro, JJ., concur.